Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Response to Amendment
The amendment filed 01/25/2021 has been entered. Claims 1-17 and 21 are currently pending in this application.
Allowable Subject Matter
Claims 1-17 and 21 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1-17 and 21.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprises a display panel comprising a first display substrate and a second display substrate; and a light source to irradiate a first color light having a peak wavelength within a specific wavelength range, wherein the second display substrate comprises: a base substrate ; and a metal layer having metal grid patterns spaced apart from each other with substantially uniform pitch and disposed on the base substrate to block a fraction of an externally incident light in the specific wavelength range, and a color conversion layer disposed on the base substrate covering the metal grid 
Claims 2-17 and 21 are allowable due to their dependency.
The most relevant reference, Jung et al. (US 2010/0201909, at least Fig. 1 and 7) in view of Zhu et al. (US 2017/0205550, at least Fig. 11 and Fig. 1-3), Jang et al. (US 2014/0146391, at least Fig. 2-3D) and Cho et al. (US 2014/0160408, at least Fig. 7, teaches that the color conversion layer includes a base resin and a scatterinq particle) only discloses a display device comprises a display panel comprising a first display substrate and a second display substrate; and a light source to irradiate a first color light having a peak wavelength within a specific wavelength range, wherein the second display substrate comprises: a base substrate; and a metal layer having metal grid patterns spaced apart from each other with substantially uniform pitch and disposed on the base substrate to block a fraction of an externally incident light in the specific wavelength range, and a color conversion layer disposed on the base substrate covering the metal grid patterns, wherein the color conversion layer includes a luminous body configured to absorb the first color light and emit color light whose color is different from that of the first color light and includes a base resin and a scatterinq particle. However they do not teach or suggest that “the metal layer having metal grid patterns spaced apart from each other and the color conversion layer filling a space between the metal grid patterns” in combination with the other required elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871